Title: Arthur S. Brockenbrough to Thomas Jefferson, 4 September 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


					
						Dear Sir,
						
							Char:
							Sept 4h 1819.
						
					
					I have this moment recd your two favors of the 29t & 1st as I was disappointed in geting a pump borer, I set our overseer & hands at and have actually gotten some hundred feet  bored. but a new difficulty has arisen the spring  that was said to be so good has almost entirely dried up, we must therefore get water before we employ Mr Wade—I have had Mr Perrys improvements valued he now states he must have a deed of Trust on the property for the other payment, as the contract does not call for it I conceive I have no right to give it, the inconvenience and expence is too great to be born by me—I know not what to —I can’t pay that attention to the business in the present unsettled state of my affairs that I wish being obliged to continue at Laportes, you have no money in Richmond, I therefore can’t make the remittance you request untill your return—I beg you to write to Mr Perry on the subject of keeping possession of the houses so much to the disadvantage of the institution I am Sir with the highest respect your Obt sert
					
						
							A. S. Brockenbrough
						
					
				